Hamerslby, J.
(dissenting). The only issue raised by the pleadings and tried by the court in the first case, was, did the plaintiff execute and deliver the deeds ? He asked to have them delivered up in court for cancellation, solely on the ground that they were not his deeds. Upon this issue evidence was received tending to support, and, as the court found, proving, a state of facts which entitled the plaintiff to an injunction against a plain abuse of trust in the use of the property described in the deeds. The plaintiff claimed that because of this state of facts the giving of the deeds to the defendant was not a legal delivery with intent to pass the title. The court overruled the claim and rendered judgment for the defendant. It thus appears by the record that the facts found by the court, which support an action founded on a breach of trust, were held not relevant to the' issue in the former action founded on possession of void deeds. The present action is based upon the breach of trust, and asks an injunction against a further breach; and the court below holds that this is the same cause of action adjudicated in the former suit.
In the first action, the plaintiff’s right was to have void deeds in the possession of another, canceled. This right the law gives him, irrespective of any use that may be made of them. The law imposed upon the defendant a duty to surrender the deeds, however innocent her possession might be. The delict or wrong was a neglect to surrender the deeds. The remedy in such case is a compulsory surrender in court for cancellation. In the second action, the plaintiff’s right is to have a trust, which had attached to a valid conveyance of land, enforced. The law imposed upon the *713defendant the duty of faithful performance of that trust. The delict or wrong was a violation of the trust by mortgaging the trust property and appropriating the proceeds to her own use. The remedy in such case is an enforced reconveyance of the property, or an injunction against the further abuse of the trust; the latter remedy is sought in this suit. I fail to see how two causes of action can be the same, when in each the right of the plaintiff, the duty of the defendant, the delict charged, and the remedy sought, are all different. It is suggested that identity consists in the primary right of a landowner to have an unclouded title. If we go back to such broad primary right as the operative test of the scope of a judgment, we lose our hold on the certainty which is essential to a judgment; but by that test the causes of action are not the same. In the present case the plaintiff seeks something very different from the enforcement of his primary right to an unclouded title. He seeks to compel the holder of a legal title to execute a trust. These deeds were drawn in 1884. The plaintiff’s cause of action set up in the first case was complete upon the defendant’s possession of the deeds. (The allegation that they had been placed on record was mere matter of aggravation, which could not alter or enlarge the cause of action alleged.) Had the plaintiff brought his first action in 1884 and the same judgment been rendered against him, would it for a moment be claimed that he could not now maintain his present action to enforce the execution of a trust under deeds then adjudged to be valid ? Certainly in such case the two causes of action must be entirely distinct. How does the lapse of time affect the nature of the cause of action? During the intervening years,a new and different cause of action has accrued. Why should not the plaintiff try, first, the cause of action that has existed since 1884; and second, the different cause of action that has intervened? It is said he cannot split a cause of action. True; the rule against this is strict and salutary. But it does not mean that he must join different causes of action, even when arising from the same'transaction. The plaintiff might have joined the cause of action in this suit with the one stated in *714the former suit; hut he could not have stated them as one cause of action. The allegation that he never executed or delivered the deeds, is essential to his cause of action in the first suit; and the allegation that he did execute and deliver the deeds, is essential in the second; but these allegations are contradictory and repugnant, and cannot both be alleged as facts supporting a single cause of action. The plaintiff could not, on the former suit, have tried the breach of trust now alleged, without stating it as a distinct cause of action. This he was not bound to do.
It appears upon record that the judge who tried the first case was of opinion that the plaintiff was entitled to recover in an action like the one now before us, and he rendered judgment against him because the facts potent to support this action were not relevant to the one then on trial. And it is now held that having proved those facts in the former action, where the court said they were not relevant, the plaintiff cannot prove them in this action. A record disclosing, so far as the opinion of the judge goes, the right of the plaintiff to the remedy now sought, is made, and apparently for that very reason, a bar to his asserting that right. It sometimes happens that a litigant’s cause is so mismanaged that a court finds it impossible to discover a remedy. The plaintiff’s cause may have been mismanaged, but he ought not to suffer unless the necessity is clear. For the reasons given, I think no necessity exists; that the Superior Court erred in sustaining the third defense; and that a new trial should be granted.